Citation Nr: 9904840	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a rash of the hands 
due to an undiagnosed illness.

2.  Entitlement to service connection for a rash of the feet 
due to an undiagnosed illness.

3.  Entitlement to service connection for a low back 
disability due to an injury or to an undiagnosed illness.

4.  Entitlement to depression claimed as fatigue, 
difficulties sleeping and concentrating, decreased energy, 
endurance and performance and forgetfulness due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.  He also had other periods of unverified service.  He 
served in Southwest Asia from January 14 to June 25, 1991.

This appeal arose from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the claimed 
benefits.  This decision was confirmed and continued by a 
rating action issued in May 1998.

The veteran had filed a timely notice of disagreement with 
the April 1997 denials of service connection for decreased 
kidney functioning, low hemoglobin, low triglycerides, low 
hematocrit and low red blood cell count.  However, the 
substantive appeal submitted in August 1997 was limited to 
those issues noted on the title page of this decision.  There 
was no subsequently timely filed statement that could have 
been construed as a substantive appeal as to these issues.  
Therefore, they are not properly before the Board of 
Veterans' Appeals (Board) for appellate review at this time.


FINDINGS OF FACT

1.  The veteran's complaint in service of breaking out of the 
hands was acute and transitory in nature and resolved by 
discharge, is unrelated to later complaints, and is not an 
undiagnosed illness attributable to his service in the 
Persian Gulf.

2.  A rash involving the veteran's feet was not present in 
service and is not an undiagnosed illness attributable to his 
service in the Persian Gulf.

3.  A low back disability was not present in service and is 
not an undiagnosed illness attributable to his service in the 
Persian Gulf.

4.  Depression was not present in service and his current 
complaints of fatigue, difficulties sleeping and 
concentrating, decreased energy, endurance and performance 
and forgetfulness are not an undiagnosed illness attributable 
to his service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  Chronic dermatitis of the hands was not incurred in or 
aggravated by service, nor may his dermatitis be presumed to 
be related to his service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.317 
(1998).

2.  A skin rash of the feet was not incurred in or aggravated 
by service, nor may any such condition be presumed to be 
related to his service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

3.  A low back disability was not incurred in or aggravated 
by service, nor may any such disorder be presumed to be 
related to his service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

4.  Depression was not incurred in or aggravated by service, 
nor may it be presumed to be related to his service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

FACTS

Skin rash of the hands

The veteran's service medical records revealed that between 
May 19 and June 3, 1991, he complained that his hands were 
"breaking out."  He was advised to do no heavy work and to 
keep his hands dry and clean.  No diagnosis was made  During 
the May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation he denied having any skin rashes.

During a Persian Gulf protocol examination performed in June 
1994, the veteran noted that he had peeling of the palms.  VA 
re-examined him in September 1996.  He stated that the rash 
on his hands began as tiny vesicles with leaking liquid; 
scabs would then form and peel.  He indicated that he still 
suffered from peeling, although he denied the presence of any 
vesicles.  The objective examination found peeling of the 
skin of the palms; the nails were normal and there was no 
evidence of vesicles or blisters.  The examiner noted the 
belief that the veteran was suffering from contact dermatitis 
of the hands.

The veteran was examined by VA in December 1997.  He stated 
that he would develop small red dots on his hands, followed 
by peeling, which reportedly began in 1991.  The objective 
examination noted some dry, flaking areas around the oral 
orifice, but his hands were free of any rash.  The diagnosis 
was eczematoid dermatitis.


Skin rash of the feet

A review of the veteran's service medical records revealed no 
complaints of or treatment for a skin rash of the feet.  
During the May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, he denied 
having any type of skin rash.

The veteran was afforded a Persian Gulf protocol examination 
in June 1994, during which he made no mention of any skin 
condition involving the feet.  Another VA examination was 
conducted in September 1996.  He noted that his foot rash 
would begin as tiny vesicles, which would leak liquid and 
then scab over and peel off.  While he reported that he still 
had peeling, he denied the existence of any vesicles.  The 
physical examination noted some peeling of the feet; the 
nails were normal, and there was no evidence of vesicles or 
blisters.  The examiner thought that the veteran might have a 
fungus infection of the soles of the feet.

VA examined the veteran in December 1997; he indicated that 
he had had red dots followed by peeling of the skin of the 
feet since 1991.  The objective examination made no mention 
of any skin condition of the feet; in fact, the only skin 
condition noted was some dry, flaking areas around the mouth.  
The diagnosis was eczematoid dermatitis.


Low back disability

A review of the veteran's service medical records revealed no 
complaints of or treatment for a low back injury.  The May 
1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation also made no reference to the residuals of a low 
back injury.

During a June 1994 Persian Gulf protocol examination, the 
veteran stated that he was tired, partly due to early morning 
awakening, possibly due to low back pain.  VA examined him 
again in September 1996.  He offered vague complaints of low 
back pain and expressed anxiety that it could be due to a 
kidney problem, although he had no urinary symptoms.  The 
physical examination noted that he had normal motion in all 
his joints with no evidence of pain or deformity.

In December 1997, the veteran was afforded another VA 
examination.  He reported a history of low back pain since 
1991.  He indicated that this pain occurred at night and in 
the morning (he stated that it would wake him up).  Walking 
around would relieve the pain.  He denied experiencing any 
numbness or weakness in the legs.  The objective examination 
noted that his spine was aligned.  There was some 
paravertebral muscle tightness, accompanied by some 
tenderness in these areas.  Straight leg raises were negative 
and reflexes were 2+ and equal in all the extremities.  There 
was no CVA tenderness.  An x-ray of the lumbosacral spine was 
within normal limits.  The diagnosis was lumbar strain, no 
residuals found at this time.


Depression

A review of the veteran's service medical records revealed no 
references to any complaints of or treatment for any 
psychiatric problems.  The May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation also made no 
mention of any psychiatric complaints.

The veteran was afforded a Persian Gulf protocol examination 
in June 1994.  He stated that he often felt tired at the end 
of the day, although he indicated that he slept fairly well 
and his appetite was good.  A VA examination was conducted in 
September 1996.  He stated that he was very tired at the end 
of the day, being able to do little more than read and watch 
television.  He indicated that he had a degree in business 
administration, but for unclear reasons had been unable to 
find employment commensurate with his education.  He 
described a good social life but was vague about his 
relationships with women.  The objective examination found 
that he was healthy appearing but untidy and seemingly 
depressed.  He was reluctant to speak about his depression; 
when pressed, he would become somewhat flushed and would be 
on the verge of tears.  He then regained control and would 
only say that he was discouraged at his inability to find a 
permanent job, particularly with his educational background.  
The examiner noted that there was depression present.

A mental disorders examination was performed in October 1997.  
The veteran complained that ever since his return from the 
Persian Gulf he had experienced difficulty with 
concentration, decreased energy, decreased endurance, and 
poor job performance.  He said that it was hard for him to 
get up in the morning and that he had lost his last job 
because of poor performance.  His chief complaints revolved 
around his problems with concentration, forgetfulness and 
fatigue.  He also noted that he felt sad off and on.  
However, he stated that he had never sought any treatment for 
these complaints.  The mental status examination noted that 
he was neat and well-groomed.  He was also alert and oriented 
in three spheres.  During the evaluation, he was fairly 
pleasant, but he appeared to be anxious, slow and somewhat 
hesitant in his responses.  He was somewhat guarded and 
restrained at times, although he remained verbal and 
coherent.  There was no evidence of acute psychotic symptoms.  
At times, he appeared sad and downcast, and did not maintain 
good eye contact, although he denied depression.  His mood 
was mildly anxious and depressed and his affect was 
constricted.  There was no evidence of suicidal or homicidal 
ideations.  His cognitive functions were within normal 
limits, despite his subjective claims of problems with 
concentration.  The Axis I diagnosis was depressive disorder, 
not otherwise specified, rule out dysthymic disorder, mild.  
His stressors included financial and employment problems, as 
well as other social environmental problems.



ANALYSIS

Initially, it is consistent with the legislative history that 
veteran's seeking compensation under 38 C.F.R. § 3.317 (1998) 
be required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection.  See Fed. 
Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There 
must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veteran's appearance, 
physical abilities, and mental or emotional attitude, etc.  
See Fed. Reg., at 6663, supra.


Skin rash of the hands

The evidence of record does not support a finding of 
entitlement to service connection for a skin rash of the 
hands.  The service medical records indicated that the 
veteran was seen for "breaking out" of the hands, although 
these records contain no mention of a diagnosis.  However, 
the separation examination contained his denial of the 
presence of any skin rashes.  There are also no objective 
records following service showing treatment for a skin 
condition between his separation in 1991 and his complaints 
of peeling skin of the palms made during the Persian Gulf 
protocol examination of June 1994.  This evidence argues 
against a finding that a chronic skin condition began in 
service.  While the evidence suggests the presence of some 
type of condition involving the hands in service ("breaking 
out" involving the hands), as well as complaints of symptoms 
since his discharge from service in 1991, there is no 
competent evidence relating any present dermatitis with that 
reported symptomatology.  See Savage, supra.  Hence, service 
connection for chronic dermatitis of the hands is not 
warranted.  

Moreover, service connection under the provisions of 
38 C.F.R. § 3.317 (1998) is also not justified.  This section 
allows for service connection for disabilities the result of 
an undiagnosed illness caused by service in the Persian Gulf.  
However, the veteran's skin complaints are not undiagnosed; 
rather he has been diagnosed as suffering from eczematoid 
dermatitis.  Therefore, the application of 38 C.F.R. § 3.317 
is prohibited.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin rash of the hands.


Skin rash of the feet

After a complete review of the evidence of record, it is 
found that entitlement to service connection for a skin rash 
of the feet is not warranted.  The service medical records 
contain no mention of any skin condition involving the feet.  
Thus, there is no basis to award service connection on a 
direct basis.  The veteran has alleged that he has suffered 
from peeling of the skin of the feet since 1991; however, he 
apparently sought no treatment for these complaints and no 
problem with his feet was noted until the June 1994 Persian 
Gulf protocol examination.  While a possible infection was 
noted at the time of the September 1996 VA examination, there 
was no mention of any foot problems during the December 1997 
VA examination.  Given this last negative examination, it 
cannot be argued that the veteran has a "disability" that 
can be related to his service in the Persian Gulf.  
Therefore, service connection pursuant to 38 C.F.R. § 3.317 
is also not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin rash of the feet.



Low back disability

Following a review of the complete record, it is found that 
service connection for a low back disability is not 
warranted.  The service medical records were completely 
silent as to any complaints concerning a back disorder.  
While a lumbar strain, with no residuals at the time of the 
December 1997 VA examination was diagnosed, there was no 
objective evidence linking this diagnosis to the veteran's 
period of service.  Thus, there is no evidence of record 
supporting a grant of direct service connection.  The veteran 
has also alleged that he suffers from a back disorder the 
result of an undiagnosed illness.  However, this condition is 
not undiagnosed; rather, the VA examination performed in 
December 1997 related his complaints to a lumbar strain.  
Since his complaints have been attributed to a diagnosed 
condition, service connection for a disability the result of 
an undiagnosed illness pursuant to 38 C.F.R. § 3.317 is not 
available.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


Depression (claimed as fatigue, difficulties sleeping and 
concentrating, decreased energy, endurance and performance 
and forgetfulness)

After a review of the evidence of record, it is found that 
service connection for depression is not warranted.  
Initially, it is noted that there is no mention in the 
service medical records of any complaints of or treatment for 
any psychiatric disorder.  Thus, the evidence does not 
support a finding of entitlement to service connection on a 
direct basis.  While the veteran has complained of such 
symptoms as fatigue, difficulties sleeping and concentrating, 
decreased energy, endurance and performance and 
forgetfulness, these have been attributed to depression and 
are thus not due to an undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  Therefore, entitlement to service 
connection according to the provisions of 38 C.F.R. § 3.317 
is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.


ORDER

Service connection for a skin rash of the hands is denied.

Service connection for a skin rash of the feet is denied.

Service connection for a low back disability is denied.

Service connection for depression, claimed as fatigue, 
difficulties sleeping and concentrating, decreased energy, 
endurance and performance and forgetfulness, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

